United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newburgh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brigitte M. Gulliver, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0326
Issued: July 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 26, 2018 appellant, through counsel, filed a timely appeal from an August 8,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP has abused its discretion by denying appellant’s request for
authorization of right foot surgery.
FACTUAL HISTORY
On September 15, 2015 appellant, then a 27-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right ankle/foot injury on
September 12, 2015 while in the performance of duty. He asserted that he was on his mail delivery
route when a dog chased him and that the injury occurred when he went up some stairs to escape
the dog. Appellant stopped work on September 12, 2015, but later returned to light-duty work.
OWCP accepted appellant’s claim for sprain of an unspecified ligament of the right ankle
and unspecified sprain of the right foot.
Appellant had visited an emergency room on September 12, 2015 where Dr. Alexis
Johnson, a Board-certified emergency medicine physician, produced a report on that date in which
he detailed the September 12, 2015 twisting incident and diagnosed right foot and ankle sprain.
Dr. Johnson obtained right foot x-rays which showed no fracture and he placed appellant’s right
foot/ankle in a splint.
Appellant received follow-up care from Dr. Mikhail Itingen, a Board-certified orthopedic
surgeon, who advised on September 16, 2015 that appellant had removed his splint and was
walking without crutches. Dr. Itingen’s physical examination of appellant’s right foot/ankle
demonstrated minimal swelling, no ecchymosis, mild tenderness at the anterolateral ankle, and
normal motor function.
The findings of an October 21, 2015 magnetic resonance imaging (MRI) scan of
appellant’s right foot showed a mild-to-moderate chronic Lisfranc sprain with subcortical cysts in
the medial cuneiform and base of the first metatarsal. The scan also showed slight arthrosis of the
dorsolateral second tarsometatarsal (TMT) joint and distal peroneus longus thickening at the
plantar base of the first metatarsal.
In a November 12, 2015 report, Dr. Itingen noted that recent right foot x-rays showed mild
TMT spurring. He placed appellant on light-duty work. On February 8, 2016 Dr. Itingen advised
that appellant had reported his right foot/ankle condition had improved and that he had been
working full duty. Upon physical examination, he observed mild swelling and spurring over the
first TMT joint. Dr. Itingen provided a diagnosis of TMT ligament sprain.
In a March 28, 2018 report, Dr. John L. Zboinski, a podiatrist specializing in foot and ankle
surgery, reported that appellant made an initial visit for his workers’ compensation case. He
provided a summary of appellant’s factual and medical history, including a description of the
September 12, 2015 injury, and reported findings of the physical examination he conducted.
Appellant had a positive anterior drawer sign in the right ankle, pain across the midtarsal joint of
the right foot, and pain upon range of motion of the right ankle. Dr. Zboinski advised that appellant

2

had an antalgic gait and that he might have some Lisfranc instability.
Dr. Zboinski advised that appellant could continue to work full duty.

On April 5, 2018

In a June 4, 2018 report, Dr. Zboinski provided an assessment of appellant’s right
foot/ankle condition which was similar to his previous assessments. He diagnosed right foot pain,
post-traumatic arthritis of the right ankle, and unspecified sprain of the right foot. Dr. Zboinski
recommended surgical excision of the metatarsal bossing/exostosis of appellant’s right foot and
requested that OWCP provide authorization for such surgery. He noted, “Based upon the history
as provided by the patient, the subjective complaints, and the objective ﬁndings, it is within a
reasonable degree of podiatric medical certainly that the above[-]noted diagnoses are causally
related to the [September 12, 2015] accident….”4 The request for right foot surgery was made on
July 10, 2018.
In a July 11, 2018 development letter, OWCP requested that appellant submit additional
evidence in support of his request for authorization of right foot surgery, including a physician’s
rationalized medical opinion on the issue of causal relationship between the September 12, 2015
employment injury and the proposed surgery. It afforded him 30 days to submit such evidence.
Appellant subsequently submitted an April 20, 2018 MRI scan of his right foot/ankle which
indicated that the bone marrow signal of the osseous structures of his right foot was intact without
occult fracture or bone marrow edema/contusion. The scan listed an impression of no acute bony
or ligamentous findings and intact anterior talofibular ligament.
In a July 25, 2018 report, Dr. Zboinski discussed the September 12, 2015 employment
injury and advised that, when he first examined appellant, he exhibited enlargement of the medial
cuneiform area of his right foot with pain upon direct palpation.5 He noted that appellant had
denied injury to that area of his right foot either before or after suffering the September 12, 2015
injury. Dr. Zboinski opined that the September 12, 2015 employment incident was, within a
reasonable degree of podiatric medical certainty, the cause of appellant’s right foot pain and the
diagnosed conditions of unspecified ligament sprain of the right ankle and unspecified sprain of
the right foot. He further indicated that appellant recently underwent a right foot MRI scan which
demonstrated no significant pathology and he explained that a ligamentous sprain of the right foot
can lead to palpable enlargement of the peri-joint area of the right foot. Dr. Zboinski noted, “This
can slowly develop over [two] years and would be considered somewhat degenerative in nature.
The area has not progressed to the point where it’s appreciable on MRI [scan] evaluation.”
Dr. Zboinski maintained that surgical intervention was warranted in order to remodel appellant’s
right foot and allow him to wear a shoe with less pain. He advised that appellant only had pain
and enlargement in his right foot and noted that there were no preexisting conditions contributing
to his right foot pain. Dr. Zboinski indicated, “Again, this is related to the accident of
September 12, 2015.”
4
Dr. Zboinski opined that the September 12, 2015 accident was a competent producing cause for appellant’s
clinical presentation, his complaints were consistent with the history of injury, and his history of injury was consistent
with the objective ﬁndings.
5
Dr. Zboinski observed that appellant currently had palpable enlargement of the first metatarsocuneiform and
cuneiform navicular areas of his right foot.

3

In July 2018 OWCP referred appellant’s case to Dr. Ari Kaz, a Board-certified orthopedic
surgeon serving as an OWCP district medical adviser (DMA). It requested that he provide an
opinion regarding whether the proposed right foot surgery was necessitated by appellant’s
September 12, 2015 employment injury.
In an August 6, 2018 report, the DMA noted that, although Dr. Zboinski had opined that
appellant’s right foot pain was due to midfoot osteophytes occurring over time due to the
September 12, 2015 employment injury, an October 21, 2015 MRI scan showed slight arthrosis of
the dorsolateral second TMT joint of the right foot, indicating that TMT arthritis was already
present by the date of the scan. He also noted that Dr. Itingen had reported that x-rays from
November 12, 2015 showed TMT spurring in the right foot. The DMA opined that diagnostic
studies from within two months of the September 12, 2015 injury both indicate the presence of
TMT arthrosis and dorsal TMT spurring and therefore these studies directly refuted the opinion of
Dr. Zboinski, who asserted that the spurring developed over a two-year period after the injury.
Moreover, although Dr. Zboinski indicated that appellant’s right foot problem was degenerative
in nature, the April 20, 2018 MRI scan made no mention of a degenerative process.
The DMA further maintained that, if the right foot spurring was due to a degenerative
process significant enough to cause pain severe enough to warrant surgical intervention, one would
expect marrow edema or some other evidence of arthritis in the diagnostic studies. However, there
was no evidence of record supporting the existence of marrow edema or arthritis in appellant’s
right foot. The DMA advised that the April 20, 2018 MRI scan interpretation made no mention of
marrow edema or a degenerative process, and that it showed no evidence of inflammation, edema,
or bruising in the midfoot. He indicated that, for these reasons, the medical evidence of record did
not support that the surgical intervention proposed by Dr. Zboinski was necessitated by the
accepted employment injury. Moreover, the evidence did not support that the employment injury
was “a source of pain significant enough that excision will provide symptomatic relief.” The DMA
concluded that the proposed surgery “is not medically indicated, and is not causally related to the
work injury of [September 12, 2015].”
By decision dated August 8, 2018, OWCP exercised its discretion and denied appellant’s
request for authorization of right foot surgery. It found that the weight of the medical evidence
with respect to this matter rested with the well-rationalized opinion of the DMA. OWCP further
noted that Dr. Zboinski had not provided a rationalized medical opinion regarding causal
relationship between the September 12, 2015 employment injury and the proposed surgery.
LEGAL PRECEDENT
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely
to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.”6

6

5 U.S.C. § 8103.

4

The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.7 The only limitation on OWCP’s authority is that
of reasonableness.8 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.9 In order to be entitled to reimbursement
of medical expenses, it must be shown that the expenditures were incurred for treatment of the
effects of an employment-related injury or condition.10 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.11
ANALYSIS
The Board finds that OWCP has not abused its discretion by denying appellant’s request
for authorization of right foot surgery.
On June 4, 2018 Dr. Zboinski recommended surgical excision of the metatarsal
bossing/exostosis of appellant’s right foot and requested that OWCP provide authorization for such
surgery. The Board finds that OWCP correctly exercised its discretion and denied appellant’s
request for authorization of such right foot surgery. OWCP properly found that the weight of the
medical evidence with respect to this matter rested with the well-rationalized opinion of the DMA.
In an August 6, 2018 report, the DMA found that the proposed surgery was not necessitated by the
September 12, 2015 employment injury.12
In his August 6, 2018 report, the DMA noted that although Dr. Zboinski opined that
appellant’s right foot pain was due to midfoot osteophytes occurring over time due to the
September 12, 2015 employment incident, diagnostic studies from October and November 2015
showed that TMT arthritis was already present by the time of the September 12, 2015 employment
injury. He further explained that, although Dr. Zboinski indicated that appellant’s right foot
problem was degenerative in nature, an April 20, 2018 MRI scan made no mention of a
degenerative process. The DMA maintained that, if the right foot spurring was due to a
degenerative process significant enough to cause pain severe enough to warrant surgical
intervention, one would expect marrow edema or some other evidence of arthritis in the diagnostic
studies. However, there was no evidence of record supporting the existence of marrow edema or
arthritis in appellant’s right foot. The DMA concluded that the medical evidence of record did not
support that the surgical intervention proposed by Dr. Zboinski was necessitated by the accepted

7

R.C., Docket No. 18-0612 (issued October 19, 2018); Vicky C. Randall, 51 ECAB 357 (2000).

8

B.L., Docket No. 17-1813 (issued May 23, 2018); Lecil E. Stevens, 49 ECAB 673, 675 (1998).

9

S.W., Docket No. 18-1529 (issued April 19, 2019); Rosa Lee Jones, 36 ECAB 679 (1985).

10

J.R., Docket No. 17-1523 (issued April 3, 2018); Bertha L. Arnold, 38 ECAB 282, 284 (1986).

11

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

12
It is noted that OWCP accepted appellant’s claim for sprain of an unspecified ligament of the right ankle and
unspecified sprain of the right foot.

5

September 15, 2015 employment injury.13 The Board notes that the weight of the medical
evidence with respect to the proposed right foot surgery rests with the opinion of the DMA because
his opinion is supported by adequate medical rationale.14
The Board further notes that Dr. Zboinski’s reports merely contain conclusory opinions of
an employment-related need for right foot surgery without the necessary rationale explaining how
the accepted September 12, 2015 employment injury, a soft-tissue injury, was sufficient to
necessitate the proposed surgery. Dr. Zboinski’s reports are of limited probative value on the
underlying issue of this case as the Board has held that such conclusory opinions are insufficient to
meet a claimant’s burden of proof to establish a claim.15 Although Dr. Zboinski indicated in his
July 25, 2018 report that appellant had no right foot problems prior to September 12, 2015, he did
not explain how this opinion was supported by the evidence of record, including the diagnostic
studies of appellant’s right foot. He posited that appellant developed some type of degenerative
condition due to the accepted September 12, 2015 employment injury which necessitated right foot
surgery, but his comments in this regard are vague and lack a rationalized medical explanation of
how such a process could have occurred due to the employment injury. On appeal, counsel argues
that Dr. Zboinski’s reports show that the proposed right foot surgery was necessitated by the
September 12, 2015 injury, but the Board has explained the deficiencies of these reports.
As noted above, abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.16 For the above-noted reasons, the Board finds that
OWCP’s denial of appellant’s request for authorization of right foot surgery was reasonable and
did not constitute an abuse of discretion.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has not abused its discretion by denying appellant’s request
for authorization of right foot surgery.

13

As previously noted, appellant’s claim has only been accepted for right foot and ankle sprains. It has not been
accepted for any bone or degenerative condition.
14

See W.C., Docket No. 18-1386 (issued January 22, 2019) (regarding the importance, when assessing medical
evidence, of such factors as a physician’s knowledge of the facts and medical history, and the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion).
15

J.D., Docket No. 14-2061 (issued February 27, 2015).

16

See supra note 9.

6

ORDER
IT IS HEREBY ORDERED THAT the August 8, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

